        Case 3:18-cv-00919-BAJ-RLB            Document 103        07/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CLARENCE MITCHELL                                                    CIVIL ACTION

VERSUS                                                               NO. 18-919-BAJ-RLB

DIAMOND PLASTICS CORP., ET AL.

                                             ORDER

       Before the Court is the Motion to Compel (R. Doc. 98) filed by Plaintiff, Clarence

Mitchell, on June 18, 2020. Defendant, Plastics Extrusion Machinery, LLC (“PEM, LLC”),

requested an extension of time within which to respond (R. Doc. 100) filed on June 25, 2020. On

June 30, 2020, PEM, LLC’s Motion was granted, and PEM, LLC was provided through July 9,

2020 within which to respond to Plaintiff’s Motion to Compel. (R. Doc. 101). In granting the

request for an extension of time within which to respond, the Court also suggested that, should

responses be provided, the parties were to have conferred regarding whether any portion of the

Motion to Compel had become moot. No opposition has been filed as of the date of this Order,

nor have the parties provided any indication as to whether any portion of Plaintiff’s motion has

been mooted by adequate discovery responses.

       Since no opposition has been filed, nor has there been any notice that the Motion has

been mooted, the Court finds good cause to grant Plaintiff’s Motion to Compel insofar as

Plaintiff seeks to compel responses to his Supplemental Discovery Request propounded to PEM,

LLC on March 12, 2020.

       Fed. R. Civ. P. 37(a)(5)(A) permits the imposition of costs against a party where a motion

to compel is granted, “but the court must not order this payment if… (ii) the opposing party’s

nondisclosure, response, or objection was substantially justified; or (iii) other circumstances
        Case 3:18-cv-00919-BAJ-RLB             Document 103        07/10/20 Page 2 of 2




make an award of expenses unjust.” Here, the parties requested an extension of time within

which to respond to Plaintiff’s Motion to Compel, suggesting that the parties have experienced

significant difficulties “in procuring the discoverable and responsive information and

documentation to plaintiff’s discovery requests due to the chilling effect of the Covid-19

pandemic on PEM.” (R. Doc. 100 at 1).

       Although there is no indication in the record of any underlying reasons behind PEM,

LLC’s failure to file an opposition or any failure to respond adequately or timely to Plaintiff’s

discovery requests, the Court would likely find that an award of expenses would be unjust where

the national emergency surrounding COVID-19 contributed substantially to a party’s difficulties.

Based on the record before the Court, there is not sufficient information to make that

determination or, if such an award is appropriate, the amount justified in this instance.

Accordingly, the Court will deny Plaintiff’s request for costs pursuant to Fed. R. Civ. P.

37(a)(5)(A) at this time, without prejudice to the filing of a separate motion in the future.

       Based on the foregoing,

       IT IS ORDERED that the Motion to Compel (R. Doc. 98) filed by Plaintiff, Clarence

Mitchell, on June 18, 2020, is GRANTED in part and DENIED in part as set forth more fully

herein. Any supplemental or additional responses addressing the issues set forth in the motion

must be provided on or before July 17, 2020.

       Signed in Baton Rouge, Louisiana, on July 10, 2020.



                                               S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
